Exhibit 10.6(iv)



CLEARWATER PAPER CORPORATION
PERFORMANCE SHARE AGREEMENT
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”) is made and entered into as
of [Grant Date] (the “Grant Date”) by and between CLEARWATER PAPER CORPORATION,
a Delaware corporation (the “Corporation”), and [Participant Name] (the
“Employee”).
W I T N E S S E T H:
WHEREAS, the Corporation maintains the Clearwater Paper Corporation Amended and
Restated 2008 Stock Incentive Plan (the “Plan”), which is incorporated into and
forms a part of this Agreement, and the Employee has been selected to receive a
contingent grant of Performance Shares under Section 11 of the Plan;
NOW, THEREFORE, for valuable consideration, the parties agree as follows:
1.Award. Subject to the terms of this Agreement, the Employee is hereby awarded
a target contingent grant of [Number of Awards Granted] Performance Shares (the
“Award”). The number of Shares actually payable to the Employee is contingent on
the performance achieved by the Corporation measured in accordance with Section
3 during the Performance Period described in Section 4. This Award has been
granted pursuant to the Plan and is subject to all the terms and provisions
thereof, a copy of which has been made available to the Employee and the terms
and conditions of which are incorporated by reference into this Agreement.
2.Definitions. In addition to the terms defined elsewhere in this Agreement, the
following terms used in this Agreement shall have the meanings set forth in this
Section 1. Capitalized terms not defined in this Agreement shall have the same
definitions as in the Plan.
(a)    “Disability” means a condition pursuant to which the Employee is-
(i)    unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or
(ii)    by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Corporation.
(b)    “Retirement” means the Employee’s termination of Service on or after the
earlier of his or her (A) attainment of age 65 or (B) attainment of age 55 and
completion of 10 years of Service.
(c)    “Service” shall have the meaning given such term under the Plan, except
that as used in this Agreement the term “Service” shall be limited to employment
and shall exclude service performed as an Outside Director or as a Consultant.



--------------------------------------------------------------------------------



3.Performance Measure. The Performance Measure is a comparison of the percentile
ranking of the Corporation’s total stockholder return (stock price appreciation
plus dividends as calculated pursuant to Section 5, as the same may be adjusted
pursuant to Section 12) as compared to the total stockholder return performance
of a selected group of companies or index as specified in the attached Addendum.
The Addendum also shows the percentage of the target grant that will be payable
at the end of the Performance Period described in Section 4 depending upon the
actual total stockholder return percentile ranking achieved by the Corporation
during the Performance Period with regard to the selected comparison group.
4.Performance Period. Subject to Section 12 (which provides for a shortened
Performance Period in the event of a Change of Control), the Performance Period
is the period of three consecutive calendar years beginning on January 1st of
the calendar year that includes the Grant Date and ending on December 31st of
the third such calendar year, and represents the period during which the total
stockholder return for the Corporation and the selected comparison group of
companies is measured.
5.Calculation of Total Stockholder Return. Subject to the adjustment to the
forty trading day measurement period as set forth in Section 12, total
stockholder return for a Share and for the stock of a member of the comparison
group of companies shall be expressed as a percentage and calculated by:
(i)
subtracting (a) the beginning average stock price for one share of stock
(determined by calculating the average closing stock price during the forty
trading days preceding the beginning of the Performance Period) from (b) the
ending average stock price for such share of stock (determined by calculating
the average closing stock price during the final forty trading days of the
Performance Period, after taking into account the effect of any of the events
described in Section 12 of the Plan occurring with respect to the Corporation or
any member of the comparison group); and

(ii)
adding to the difference determined under subparagraph (i) all cash dividends
actually paid on such share of stock during the Performance Period (and assuming
any such cash dividends are reinvested to purchase common stock of the dividend
paying company at the closing price on the last trading date of the month during
which such dividends are paid and including the value of such additional shares
of common stock); and

(iii)
dividing the sum determined by subparagraphs (i) and (ii) by the beginning
average stock price determined pursuant to clause (a) of subparagraph (i).

6.Dividend Equivalents. During the Performance Period, dividend equivalents
shall be converted into additional Performance Shares based on the closing price
of the Corporation’s Common Stock on the New York Stock Exchange on the last
trading day of the month during which such dividends are paid. Such additional
Performance Shares shall vest or be forfeited in the same manner as the
underlying Performance Shares to which they relate.
7.Settlement of Awards. Pursuant to Section 5, the Corporation shall deliver to
the Employee one Share for each earned Performance Share (and, as applicable,
for the accrued dividend equivalents) as determined in accordance with the
provisions set forth in the Addendum and this Agreement. Any earned Performance
Shares payable to the Employee (including Shares payable pursuant to Section 6)
shall be paid solely in Shares. Any fractional Share will be rounded to the
closest whole Share.
8.Time of Payment. Except as otherwise provided in this Agreement, the Shares
issuable for the earned Performance Shares (and any accrued dividend
equivalents) shall be delivered to the Employee



--------------------------------------------------------------------------------



(or, in the case of the Employee’s death before delivery, to the Employee’s
beneficiary or representative) as soon as practicable after the end of the
Performance Period as set forth in the Addendum, but in no event later than
March 15 of the calendar year following the year in which the Performance Period
ends.
9.Committee Discretion to Reduce Award. Notwithstanding any provision in this
Agreement to the contrary, the Committee retains the right, at its sole and
absolute discretion, to reduce or eliminate any Award that may become payable
hereunder if the Committee determines that any one or more of the following
conditions have occurred:
(a)    The stockholder return to the Corporation’s stockholders has been
insufficient;
(b)    The stockholder return to the Corporation’s stockholders has been
negative;
(c)    The financial performance of the Corporation has been inadequate; or
(d)    The operational performance of the Corporation has been inadequate.
In addition, the Committee may reduce or eliminate the Award granted hereby
based on the Employee’s individual performance.
10.Retirement, Disability, or Death During the Performance Period.
(a)    If the Employee’s Service terminates during the first year of the
Performance Period because of the Employee’s Retirement, his or her Disability
or his or her death, then the Employee (or, in the case of the Employee’s death,
the Employee’s beneficiary or representative) shall be entitled to receive, upon
settlement of his or her Award after the end of the Performance Period in
accordance with Section 8 (subject to the other terms of this Agreement,
including Section 9), a prorated number of Shares determined at the end of the
Performance Period in accordance with the following equation: X = A * (Y/12);
where
X is the prorated number of Shares to be delivered upon settlement of the Award
after the end of the Performance Period;
A is the number of Shares that would have been delivered upon settlement of the
Award at the end of the Performance Period had the Employee’s Service not
terminated during the first year of the Performance Period; and
Y is the number of full calendar months the Employee is employed during the
first year of the Performance Period.
(b)    If the Employee’s Service terminates after the first year of the
Performance Period because of the Employee’s Retirement, his or her Disability
or his or her death, then the Employee (or, in the case of the Employee’s death,
the Employee’s beneficiary or representative) shall be entitled to receive, upon
settlement of his or her Award after the end of the Performance Period in
accordance with Section 8 (subject to the other terms of this Agreement,
including Section 9), the number of Shares that would have been delivered upon
settlement of the Award after the end of the Performance Period had the
Employee’s Service not terminated.
11.Termination of Service During the Performance Period. If the Employee’s
Service terminates during the Performance Period for any reason other than as
described in Section 10, the entire



--------------------------------------------------------------------------------



Award granted under this Agreement shall be automatically terminated as of the
date of such termination of Service.
12.Change of Control.
(a)    Upon a Change of Control that occurs during the first year of the
Performance Period, the Award will be deemed payable (and shall be settled
immediately prior to such Change of Control), with the number of Shares payable
determined according to the following equation: X = A * (Y/12); where
X is the number of shares payable upon the Change of Control;
A is the number of shares that would be issuable assuming for these purposes
that the Performance Period ends as of the date of the Change of Control (in
connection with such calculation, the words “determined by calculating the
average closing stock price during the final forty trading days of the
Performance Period” in Section 5(a)(i) shall be replaced the following words
“determined by calculating the average closing stock price during the forty
trading days ending on the third business day prior to the date of the Change of
Control”); and
Y is the number of full months that have elapsed in the first year of the
Performance Period prior to the date of the Change of Control.
(b)    Upon a Change of Control that occurs after the first year of the
Performance Period, the Award will be deemed payable (and shall be settled
immediately prior to such Change of Control), with the number of Shares payable
determined by assuming that the Performance Period ends as of the date of the
Change of Control (in connection with such calculation, the words “determined by
calculating the average closing stock price during the final forty trading days
of the Performance Period” in Section 5(a)(i) shall be replaced the following
words “determined by calculating the average closing stock price during the
forty trading days ending on the third business day prior to the date of the
Change of Control”).
13.Prohibited Activities. Notwithstanding any provision in this Agreement to the
contrary, if the Employee, directly or indirectly, engages in any “Prohibited
Activity” (as defined below) without the Corporation’s prior written consent,
then any portion of this Award that remains outstanding as of the date of such
Prohibited Activity shall be immediately cancelled and forfeited. “Prohibited
Activity” means any of the following activities engaged in, directly or
indirectly, by the Employee during the time the Employee is employed by the
Corporation or any of its Affiliates (collectively, “Clearwater Paper”) or
during the Performance Period, in each case as determined by the Committee in
its sole discretion:
(a)     The Employee engages in, whether as an owner, consultant, employee or
otherwise, activities competitive with that of Clearwater Paper in any state,
province or like geography where Clearwater Paper does business;
(b)     Other than on behalf of Clearwater Paper, the Employee solicits for
employment, offers or causes to be offered employment, either on a full-time,
part-time or consulting basis, to any person who is employed by Clearwater Paper
and with whom the Employee had regular contact during the course of his or her
employment by Clearwater Paper; or
(c)     The Employee breaches any of the Employee’s obligations under any
confidentiality or nondisclosure agreement with Clearwater Paper.



--------------------------------------------------------------------------------



14.Available Shares. The Corporation agrees that it will at all times during the
term of this Agreement reserve and keep available sufficient authorized but
unissued or reacquired Shares to satisfy the requirements of this Agreement.
15.Applicable Taxes. In the event the Corporation determines that it is required
to withhold state or federal income taxes, social security taxes or any other
applicable taxes as a result of the payment of the Shares, the Corporation will
satisfy such withholding requirements by withholding of Shares otherwise payable
upon the settlement of the Award, which Shares will have a Fair Market Value
(determined as of the date when taxes would otherwise be withheld in cash) not
in excess of the legally required minimum amount of tax withholding.
16.Relationship to Other Benefits. Performance Shares shall not be taken into
account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay-related plan of the Corporation or
its Subsidiaries or Affiliates.
17.Required Deferral. In the event the Award would cause the Employee to qualify
as a “covered employee” pursuant to Section 162(m) of the Code, that portion of
the Award that would exceed the amount deductible by the Corporation under
Section 162(m) of the Code shall be automatically deferred until the Employee’s
compensation is no longer subject to Section 162(m) of the Code. Any portion of
the Award so deferred shall be converted to Restricted Stock Units (which such
Restricted Stock Units, for the avoidance of doubt, shall be deemed outstanding
as of immediately prior to any Change in Control so as to be subject to Section
12 of the Plan) and dividend equivalents shall accrue on the Restricted Stock
Units (or any replacement thereof issued in accordance with Section 12 of the
Plan) and be paid out as additional shares (or any replacements thereof issued
in accordance with Section 12 of the Plan) in the first calendar year in which
the Corporation reasonably anticipates that deduction of the payment will not be
barred by application of Section 162(m) of the Code. Any such deferral of the
Award is intended to comply with Section 409A of the Code.
18.Stockholder Rights. Neither the Employee nor the Employee’s beneficiary or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Agreement until such Shares shall have been issued to the
Employee or the Employee’s beneficiary or representative.
19.Transfers, Assignments, Pledges. Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Section 19, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, the Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void. However, this Section 19 shall not preclude: (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee or benefits distributable to the Employee under this Agreement
not distributed at the time of the Employee’s death; or (ii) a transfer of any
Award hereunder by will or the laws of descent or distribution. In that regard,
any such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan. The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall require.
If a deceased Employee has not designated a beneficiary, or if the designated
beneficiary does not survive the Employee, any benefits distributable to the
Employee shall be distributed to the legal representative of the estate of the
Employee. If a deceased Employee has designated a beneficiary and the



--------------------------------------------------------------------------------



designated beneficiary survives the Employee but dies before the complete
distribution of benefits to the designated beneficiary under this Agreement,
then any benefits distributable to the designated beneficiary shall be
distributed to the legal representative of the estate of the designated
beneficiary.
20.No Employment Rights. Nothing in this Agreement shall be construed as giving
the Employee the right to be retained as an employee or as impairing the rights
of the Corporation or a Subsidiary or an Affiliate to terminate his or her
employment at any time, with or without cause.
21.Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.
22.Interpretation/Applicable Law. This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles). If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall control.
23.Term of the Agreement. The term of this Agreement shall end upon the earlier
of (i) the delivery of all of the Shares or other consideration to be issued in
exchange for Performance Shares (and accrued dividend equivalents) or (ii) upon
the termination of the Employee’s Service for any reason other than Retirement,
or the Employee’s Disability or death.
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------





    
IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.


CORPORATION:


Clearwater Paper Corporation,
a Delaware corporation


[Signature]


[Name]
[Title]


Date: [Grant Date]






Acknowledged and agreed as of the Grant Date:




Printed Name: [Participant Name]




Date: [Acceptance Date]




NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY



--------------------------------------------------------------------------------













ADDENDUM TO PERFORMANCE SHARE AGREEMENT


Grant Date




Performance Measure: The performance measure is a comparison of the percentile
ranking of the Corporation’s total stockholder return (TSR), which includes
stock price appreciation plus cash dividends paid during the Performance Period,
to the TSR performance of the selected comparison group of companies or index
(Selected Comparison Group) specified below.




Selected Comparison Group: [To be inserted following Compensation Committee
action]




Performance Schedule: The performance schedule below shows the percentage of the
target grant that will be awarded at the end of the Performance Period depending
upon the actual TSR percentile ranking achieved by the Corporation during the
Performance Period with regard to the Selected Comparison Group:


[To be inserted following Compensation Committee action]





